Citation Nr: 0210340	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  94-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected schizophrenia from November 5, 1993, to November 4, 
1997.

(The issue of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 (West Supp. 2002) for residuals of VA 
treatment on June 24, 1999, is subject of a separate 
decision.)

(The issue of service connection for paraplegia secondary to 
service-connected schizophrenia will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that determination, the RO confirmed the veteran's 
30 percent evaluation for his service-connected 
schizophrenia.  In a May 1995 rating decision, the RO granted 
a 50 percent evaluation effective November 5, 1993.  In a 
January 1998 rating decision, the RO granted a 100 percent 
evaluation effective November 4, 1997.  The veteran, through 
his representative has sought various earlier effective dates 
for the 100 percent evaluation, claiming May 18, 1995, in a 
January 1998 notice of disagreement and in the substantive 
appeal filed in February 1999, but claiming entitlement to an 
effective date of November 5, 1993, or, in the alternative, 
from a September 1994 vocational rehabilitation counseling 
report.  Although the RO styled the issue as one for an 
earlier effective date for the 100 percent evaluation, and it 
is clear that the appellant does seek an earlier effective 
date for that evaluation, the appeal was originally taken 
from a rating confirming a 30 percent rating.  Although a 
rating increase to 50 percent was granted, effective prior to 
the April 1994 rating decision, the appeal for an increased 
rating was not abrogated by a grant of less that the maximum 
schedular evaluation available.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  The veteran has not taken issue with the 
effective date of the 50 percent evaluation but has contended 
that the rating should be 100 percent, from November 5, 1993, 
to November 3, 1997.

In December 2000, the appellant testified at a travel board 
hearing before M. Sabulsky, the Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  
At that time, the issues before the Board were limited to 
entitlement to service connection for paraplegia secondary to 
service-connected schizophrenia, and entitlement to an 
earlier effective date for a 100 percent evaluation for 
schizophrenia.  Unfortunately, the tape and transcript of 
that hearing was lost.  The appellant exercised his right to 
have a second travel board hearing, which was held in March 
2002 before J. Sherman Roberts, who was designated by the 
Chairman to conduct that hearing.  

Because a Member of the Board who conducts a hearing must 
participate in the making of the final determination of the 
claims discussed at that hearing, 38 U.S.C.A. § 7107(c) (West 
Supp. 2002), both Members have participated in adjudication 
of this claim as evidenced by their signatures below.  

As for the claim seeking secondary service connection for 
paraplegia, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When that development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues, signed by both 
board members who heard the testimony.  

A separate decision is being issued as to the claim of 
compensation under section 1151 for VA treatment in June 
1999, as that issue was not before the Board in December 
2000, and a separate decision will be issued by J. Sherman 
Roberts, who conducted the hearing in that appeal.  


FINDINGS OF FACT

Prior to November 4, 1997, the appellant's schizophrenia was 
manifested by no more than considerable impairment in the 
ability to establish and maintain effective and favorable 
relationships; and by paranoia, frustration, irritability, 
circumstantial speech, and depression; but not by suicidal 
ideation, obsessional rituals, spatial disorientation, or 
neglect of personal hygiene.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
schizophrenia prior to November 4, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.125 to 4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.125 to 4.130, Diagnostic Code 9203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant's claim is one for an increased evaluation, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a June 1994 statement of the case and May 1995, 
November 1997 supplemental statements of the case, which 
listed the evidence considered, the legal criteria for 
evaluating the severity of the disability, and the analysis 
of the facts as applied to those criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  The November 1997 supplemental 
statement of the case included the most recent version of the 
criteria.  The RO also provided the appellant with 
supplemental statements of the case in January 1999 and 
January 2002 that discussed the criteria in the context of 
the effective-date issue, as interpreted by the RO, which 
further listed the evidence and legal criteria relevant to 
this claim.  The Board concludes from these actions that VA 
has informed the appellant of the type of information and 
evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant has not identified any health care provider 
other than VA who has treated him for his psychiatric 
illness.  The records includes VA hospital and treatment 
records concerning the disability from 1993 to 1999, as well 
as records through 1992 from the Texas Department of 
Corrections.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in August 1992, August 1993, January 1995, July 
1997, and April 2000, thereby satisfying the necessary-
examination requirement.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

By a November 1977 rating decision, the RO granted service 
connection for schizophrenia, assigning a noncompensable 
evaluation effective January 21, 1977, and a 30 percent 
evaluation effective August 26, 1977.  In a May 1985 rating 
decision, the RO reduced the evaluation to noncompensable, 
effective September 1, 1980.  By April 1986 and June 1987 
rating decisions, the RO assigned various periods of 
temporary total disability evaluations interspersed with 
periods of 30 percent schedular evaluations.  

The appellant disagreed with an April 1994 rating decision 
confirming the 30 percent evaluation.  The appellant 
disagreed with the rating assigned, arguing that the severity 
of the schizophrenia warranted a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Adjudication of this claim is complicated by changes to the 
criteria for evaluating mental disorders.  Effective November 
7, 1996, during the pendency of this claim, VA amended the 
rating criteria for Diagnostic Code 9203, under which the 
veteran's schizophrenia is evaluated.  61 Fed. Reg. 52,695 
(Oct. 8, 1996).  The Board must apply the old version of the 
regulation, found at 38 C.F.R. §4.132 (1996), to the facts 
preceding November 7, 1996.  When a regulation changes after 
a claim is filed but before the administrative appeal process 
concludes, as in this case, the version more favorable to the 
appellant should apply as of the effective date of the 
amendment.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

On and after November 7, 1996, the Board must adjudicate the 
claim under both the old criteria and new criteria (found at 
38 C.F.R. § 4.130 (2001)), applying the outcome most 
favorable to the appellant.  DeSousa v. Gober, 10 Vet. App. 
461 (1997).  

Prior to November 7, 1996, schizophrenic reaction, paranoid 
type, was rated as follows:  

? For a 50-percent evaluation, the evidence must indicate 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

? For a 70-percent evaluation, the evidence must indicate 
that the ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.  

? For a 100-percent evaluation, the evidence must 
indicate that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The rating criteria for a 30 percent disability evaluation 
for a psychotic disorder, and schizophrenia was classified 
under the old rating schedule as a psychotic disorder, 
require definite impairment of social and industrial 
adaptability.  The term "definite" in this context, is to 
be construed to mean "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6 (2001).  It should 
also be noted that use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Under the 
regulations in effect prior to November 7, 1996, if a mental 
disorder were the only compensable service-connected 
disability, and it were assigned a 70 percent evaluation, and 
the appellant was precluded from securing or following a 
substantially gainful occupation, then that disability would 
warrant a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.16(c) (1996).  

The RO assigned a 50 percent disability rating effective 
November 5, 1993.  The veteran has alleged that his rating 
should be 100 percent from that date, or in the alternative, 
from several later dates.  A VA clinical record on November 
5, 1993, indicated that the appellant complained of anxiety 
and occasional paranoia.  Mental status examination revealed 
him to be friendly and cooperative, with appropriate affect, 
euthymic mood, no hallucinations, occasional ideas of 
reference, and no suicidal or homicidal ideation.  The 
assessment was chronic paranoid schizophrenia, controlled 
with medications.  The RO concluded that this was the first 
manifestation of evidence supporting a 50 percent evaluation.

The Board is unable to discern in that treatment note, or in 
other medical records pre-dating and post-dating that note, 
any evidence of considerable impairment in the ability to 
establish or maintain effective relationships or of 
psychoneurotic symptoms that reduce reliability, flexibility 
or efficiency levels so as to produce considerable industrial 
impairment.  Indeed, from his August 1993 VA examination 
through treatment records dated in November 1994, the veteran 
was not noted to have any psychoneurotic symptoms that 
reduced his reliability, flexibility, and efficiency levels 
or that affected his ability to establish relationships.  In 
August 1993, his schizophrenia was said to be in partial 
remission with medication.  In November 1993, the veteran 
reported only occasional auditory hallucinations and was 
somewhat circumstantial.  His schizophrenia was said to be 
controlled with medications.  March and July 1994 clinical 
records showed complaints of anxiety and occasional paranoia, 
but mental status evaluations showed him to be friendly, 
cooperative, with appropriate affect, euthymic mood, no 
hallucinations, occasional ideas of reference, and no 
suicidal or homicidal ideation.  His schizophrenia was 
controlled with medication.  None of these reports reflect 
that psychoneurotic symptoms so affected him as to cause 
considerable industrial impairment.  They certainly do not 
show severe impairment in the ability to maintain effective 
relationships, nor do they reflect such severe and persistent 
psychoneurotic symptoms that result in severe economic 
impairment, which would be needed to support a 70 percent 
evaluation.

Thus, although the RO has awarded the veteran a 50 percent 
evaluation for this period of time, the Board sees almost no 
support for it in the record.  However, the Board will not 
substitute its evaluation of the evidence for that of the RO 
when the RO's determination is to the veteran's advantage, as 
it is with this rating.

In a September 1994 VA counseling record, it was noted that 
the appellant was unemployed and often fell asleep during the 
interview, which was noted to be due to medications that 
caused drowsiness.  The examiner indicated that, due to the 
severity of the service-connected and nonservice-connected 
disabilities, "it may not be reasonably feasible for [the 
appellant] to achieve a vocational objective."  Based on 
standardized tests, the examiner stated that "it would 
appear that the veteran would have serious difficulty 
completing any type of vocational objective."  The examiner 
also questioned whether the standardized testing used to 
evaluate the appellant reflected his true intellectual 
ability, because the appellant constantly fell asleep during 
the testing and it took four appointments to complete the 
initial evaluation process.  In a report dated November 17, 
1994, the VA counseling psychologist who conducted this 
interview reported that the appellant was not feasible to 
participate in a program of rehabilitation.  

The appellant argues that the these findings support an 
evaluation in excess of 50 percent.  The vocational 
counselor, though, only suggested that the appellant might 
have difficulty achieving an employment goal; in his opinion, 
he indicated that "it may not be reasonably feasible" to 
attain an employment goal and that "it would appear" the 
appellant would have problems attaining such a goal.  Unlike 
a similar report by a vocational counselor in November 1997, 
the November 1994 report is couched in terms of a 
possibility, rather than a certainty, that the appellant 
might be unable to complete a program of rehabilitation.  
Moreover, later evidence, specifically the VA examination in 
July 1997, showed similar symptomatology with a GAF score of 
60, which did not include functional impairment due to 
physical limitations.  The GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  Scores between 51 and 60 
indicate "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 32.  In other words, the GAF score of 60 for 
findings similar to those noted in September and November 
1994, indicates that the veteran even at that time did not 
meet the criteria for a 50 percent evaluation.  As noted 
above, under the old rating criteria, a 30 percent rating 
required "definite" impairment, which is defined as "more 
than moderate."  VAOPGCPREC 9-93.  With symptoms 
representing only moderate impairment and therefore not even 
meeting the criteria required for a 30 percent evaluation, 
even in July 1997, the preponderance of the evidence is 
clearly against assigning more than a 50 percent rating under 
the old rating criteria.

The record also includes a VA examination in January 1995 
showing that the appellant complained of persistent 
drowsiness, fear that someone is trying to harm or cheat him, 
auditory hallucinations, and impaired concentration.  Mental 
status examination revealed slow and hesitant speech, thought 
blocking, difficulty organizing thoughts, mildly dysphoric 
mood, and blunted affect appropriate to expressed thought 
content.  The examiner noted that the appellant experienced 
paranoia and partly systematized delusions with limited 
insight, and that psychiatric medications included some with 
a sedative effect.  The diagnostic impressions included 
chronic paranoid schizophrenia.  These findings do not show 
more than considerable social and industrial impairment, as 
required for a 50 percent evaluation from November 5, 1993, 
to November 6, 1996.  

The Board must now determine whether the disability warrants 
an evaluation in excess of 50 percent from November 7, 1996 
to November 3, 1997, under either version of the regulation.  

With reference to the old version of the rating criteria, the 
VA clinical records in January and June 1997 showed that the 
appellant complained of slow memory, frustration with family 
problems and the effects of medication, and a desire for 
death without specific suicidal ideation.  He was alert and 
oriented, with pleasant but flat or constricted affect, 
irritable and sad mood, coherent but circumstantial speech, 
and some minor paranoia, and without current hallucinations 
or delusions.  VA examination in July 1997 showed the 
appellant to be less depressed since medications had been 
changed, though he was drowsier.  He was rousible and 
oriented to time, place, and person, with calm mood, 
appropriate affect, and normal, relevant, and goal-directed 
speech.  There was no evidence of hallucinations or 
delusions.  When roused, his memory for recent and remote 
events appeared grossly intact.  These findings indicate that 
the appellant, while depressed and made drowsy through his 
medications, was calm and appropriate and had a good memory, 
characteristics suggestive of considerable rather than severe 
impairment of social and industrial functioning.  The GAF 
score of 60 in the July 1997 examination, as discussed above, 
supports no more than a 30 percent evaluation, and thus 
provides no basis for an evaluation in excess of 50 percent, 
for it was limited to psychiatric symptoms and represented 
"moderate symptoms . . . or moderate difficulty in social, 
occupational, or school functioning . . . ."  DSM-IV at 32.  
Therefore, the facts as applied to the old version of the 
diagnostic criteria do not warrant an evaluation in excess of 
50 percent from November 7, 1996, to November 3, 1997.  

On and after November 7, 1996, the effective date of the 
amended regulation, the pertinent criteria were changed to 
the following:  

? For a 50 percent evaluation, the evidence must show 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships.  

? For a 70 percent evaluation, the evidence must show 
occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.  

? For a 100 percent evaluation, the evidence must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).  

Applying these criteria to the VA clinical records in January 
and June 1997 and the VA examination in July 1997, the Board 
concludes that the evidence does not support an evaluation in 
excess of 50 percent.  There was no showing in these records 
of suicidal ideation, obsessional rituals, spatial 
disorientation, or neglect of personal hygiene, about half of 
the listed criteria for a 70 percent evaluation.  The VA 
clinical records in January and June 1997 showed frustration 
with family and medications and minor paranoia, though it was 
not shown that this frustration caused an inability to 
establish or maintain effective relationships with his 
family.  These clinical records also indicated that the 
appellant was at times irritable, but did not suggest that he 
was violent or prone to violence.  The records showed that 
his speech was coherent, though circumstantial, but not that 
it was illogical, obscure, or irrelevant as necessary for a 
70 percent evaluation.  Nor was there any indication of near 
continuous panic, though he was consistently depressed.  

The VA examination in July 1997 showed the appellant to be 
drowsy, depressed, and paranoid, but rousible and oriented to 
time, place, and person.  His mood was calm, his affect 
appropriate, his speech normal, and the content of his speech 
relevant and goal directed.  There was no evidence of 
hallucinations or delusions.  When roused, his memory for 
recent and remote events appeared grossly intact.  These 
findings do not suggest illogical or irrelevant speech, near 
continuous panic or depression, or impaired impulse control 
that would impair his ability to establish and maintain 
effective relationships, which is required for consideration 
of a 70 percent evaluation.  The GAF score of 60 confirms 
this conclusion, for it corresponds to "moderate symptoms . 
. . or moderate difficulty in social, occupational, or school 
functioning . . . ."  DSM-IV at 32.  Therefore, the facts as 
applied to the new version of the diagnostic criteria do not 
warrant an evaluation in excess of 50 percent from November 
7, 1996, to November 3, 1997.  



ORDER

An evaluation in excess of 50 percent for schizophrenia prior 
to November 4, 1997, is denied.  



			
                   M. SABULSKY                                   
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

